 NATIONALTAPE CORPORATIONNationalTape CorporationandTextileWorkersUnion of America,AFL-CIO. Cases 14-CA-491 1,14-CA-5070, 14-CA-5132, and 14-RC-6163December17, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn February 2, 1970, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and wasengagingin certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other alleged unfair labor practices. Thereaft-er, the General Counsel, Respondent, and ChargingParty filed exceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with thesecasesto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications:1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Act byinterrogating employees concerning their union activ-ities;by telling employees they were not to talk aboutthe Union; by taking union authorization cards awayfrom employees; by warning employees not to signauthorization cards, stating that other employees hadbeen dismissed for passing out such cards; by tellingemployees that they were being continued on layoffstatus because of Respondent's belief that they hadsigned union authorization cards; and by threateningstriking employees with discharge if they did notreturn to work.2.The complaint alleges that Respondent furtherviolated Section 8(a)(1) by making certain threats andby engagingin surveillance.The General Counsel andCharging Party have excepted to the Trial Examiner'sfailure to rule on theseallegations.We find merit inthese exceptions. The evidence adduced in support ofiThere isalso testimony that this surveillance occurred sometime inMarch However, it would appear thatFebruary 25is the correct date in321these allegations shows that shortly after ForemanPaulMaes removed union authorization cards fromthe pockets of employees Melvin Morber and Amb-roseBeshears,Maes told Morber thatBeshears"betterwatch it or he wouldn't be around muchlonger" and that he was going to watch both of them.We find that this threat was designed to prevent theemployees fromengaginginany further unionactivities and as such violated Section 8(a)(1) of theAct.The evidence elicited in support of the surveillanceallegation shows thatMaes did in factengage insurveillanceofBeshears andMorber. Thus, onFebruary 25, 1969,1 whileBeshearswas talking toemployees Marvin Hickey and Harvey Bloodworth inthe lunchroom during nonworking time, employeeMorber askedBeshearsto walk with him while theytalked. At that time Maes followed and kept an eye onthem from around corners. It is apparent that Maeswas carrying out his threatto engage in surveillanceand in so doing violated Section8(a)(1).In February 1969, Foreman Maes and employeeAlan Bundren were engaged in a discussion concern-ing unions in general. In this conversation, Maesreferred to a "law suit" and then mentioned employ-eesMorber and Beshears and said "Damn them, it'sall their fault." It is clear that in the above contextMaes held known union supporters Morber andBeshears responsible for the union activity and for theresults flowing therefrom including the unfair laborpractice charges against Respondent. Hence, themalice containedinMaes' statementtoward theseknown union adherents was certain to be coercive andtended to deter Bundren fromengagingin any unionactivity in violation of Section 8(a)(1) of the Act.On March 26, 1969, the Union commenced picket-ing at the Respondent's plant. Employee Larry Criderwas the strike captain. As strike captain, it wasCrider's duty to see that the picket line was main-tained.While he was at the picket line Respondent'sVice President Mario Perri drove by, rolled down hiscar window, stuck his finger out shaking it at Criderand repeated severaltimes,"Larry, baby, you'remine." We find that this threatening conduct towardan employee engaged in picket line activity is violativeof Section 8(a)(1) of the Act.About April 2 or 3, 1969, Perri stopped at the picketline and called employee Ed Fallin to his car. Perriopened the conversation stating that he thought Fallinwas his friend. When Fallin replied that he was, Perriwanted to know if he was his friend what was he doingon the picket line. In response, Fallin stated that hewanted his rights and wanted to be treated like ahuman being. Perri then stated that he knew wherethat employees Hickey and Bloodworth who, according to Beshears, werepresent at the time the surveillance took place,were laid off on that date.187 NLRB No. 41 322DECISIONS OF NATIONALLABOR RELATIONS BOARDFallin lived and he would hate to have to attend hisfuneral.We find that this threat of bodily harmtowards an employee because of his picket lineactivity is a clear violation of Section 8(a)(1).3.We agree with the Trial Examiner's findingsthat Respondent laid off employees Martell McAnel-ly,Kenneth Pedigo, Thelma Pulley, Lillian Barr, onOctober 23, 1968, discharged Freely Barnett onNovember 23, 1968, and laid off Ruth Gurley onFebruary 25, 1969, in violation of Section 8(a)(3) and(1) of the Act.4.We also agree with the Trial Examiner'sfindings that Respondent did not violate Section8(a)(3) and (1) of the Act by laying off employees AnnGartner, Ernie Williams, Alan Bundren, Jack Mor-gan, and James Morgan. We find, however, contraryto the Trial Examiner, for reasons set forth below, thatRespondent violated Section 8(a)(3) and (1) bydischarging employee Barr on January 23, 1968, afterreinstatingher from a discriminatory layoff; by layingoff employees Marvin Hickey and Donald Blood-worth on February 25, 1969; and by laying offemployees Ambrose Beshears, Larry Crider, andtransferring employeeMelvinMorber to JacksonCounty Woodworks on March 24, 1969.Employee Lillian Barr was hired on October 8,1968, as a packer and rewinder. On October 23, 1969,Barr was laid off assertedly for production difficulties.During her layoff, Barr contacted Supervisor MildredLacey and asked when she was going to be recalled. Inresponse, Lacey stated that Maes had said that Barrand employee Pulley had signed union cards. Barrdenied this accusation and said that she wouldcontact the Labor Board and a friend in the HerrinChamber of Commerce to see what they could do forher. Lacey then asked Barr to wait a few days in thatPerri was in New York and that she would talk to himagain.Barr was recalled on November 11, 1968.The Trial Examiner correctly concluded that Barrwas discriminatorily separated. Barr's troubles, how-ever, did not end with her reinstatement. She wassubsequently discharged on January 23, 1969, by PaulShalita, a management representative, for allegedlypacking second grade tape with first grade tape.2 Barrdenied packing the second grade tape. The recordshows that employees on the shift before and afterBarr had packed the same kind of tape which Barrpacked on the night preceding her discharge. Theevidence also shows that when a shift ended and a boxwas partially packed it was finished by the employees2At first,Foreman Amo Hand testified that Barr was discharged forpacking first grade tape with second grade tape but later in his testimonyindicated that Shalita told him that second grade tape was put in with firstgrade Barr testified that the reason given for her discharge was the packingof second grade tape,which she referred to as "bad tape,"with first gradetape.Shalita did not testify at this proceeding3We find that the evidence is sufficiently clear that employees wereon the next shift without checking what had beenpreviously packed in the partially filled box. But, evenifBarr had packed, as alleged, the second grade tapewith the first grade tape she was doing so pursuant tothe instructions of General Manager W. R. Henning-son who had told her to put about one roll of secondgrade tape in with first grade tape. Further, packerLinda Murphy testified that Perri had told her to packsecond grade tape with first grade tape.3As the evidence shows that other employees ondifferent shifts had packed the same kind of tapepacked by Barr and that Respondent's representativeshad told Barr and at least one other employee to packsecond grade tape with first grade tape, we areconvinced that the ground advanced for the dischargeof Barr was a mere pretext to disguise Respondent'srealmotive which was to rid itself of an employeewhom it continued to believe was a supporter of theUnion.Employee Marvin Hickey was hired on October 12,1968, as a helper on the slitting machine and waspromoted to operator and received a pay increase. Heintroduced his friend Donald Bloodworth to Perriwho hired Bloodworth on November 24, 1968, to beHickey's helper on the slitter. Hickey and Bloodworthhad never been criticized for their work and foremanHand told Hickey that he slit the best half-inch tapethey had ever produced. On February 13, 1969,Hickey and Bloodworth signed authorization cardsfor the Union. On February 23, 1969, Hickey andBloodworth attended a union meeting in the TextileWorkers' union hall. This hall in Herrin is identifiedby a sign on the window, and is so situated thatoccupants inside can be seen through a large plateglass window and those persons entering and leavingthe hall can be seen from various vantage points. Asset out above, at lunchtime on February 25, 1969,Hickey and Bloodworth were talking to employeeBeshears who had been warned by Respondent abouthis union activities and threatened with surveillance.EmployeeMorber, who had also been threatenedwith surveillance, approached Hickey and Beshearsand walked off with Beshears at which time ForemanMaes trailed and kept an eye on them.Later that same day, both Hickey and Bloodworthwere laid off. They were told that their layoff wasbecause the plant did not have enough rubber andcloth to make tape. In point of fact, however, therewas a supply of rubber already on hand and a supplyof cloth had been received the day before the layoff.instructed by Hennmgson and Perri to pack second grade tape with firstgrade tape.Thisevidence stands uncontradicted by Perri and Henningsonwho testified at this proceedingAlso aswe read the record, Barrconsistently took the position that she did not know whether she packedthe boxin question but was sure that she did not pack the bad tape in thatbox NATIONAL TAPE CORPORATIONPrior to the slitting operation rubber is placed on thetape by the use of calender machines. These machineswere in operation at the time of the layoff andcontinued thereafter without a reduction in prod-uction. The record also discloses that at the time of thelayoff the. -e was material on hand that was ready to beslit.In fact, the slitting operation continued at thesame level after the layoff as it had prior thereof.As there was no shortage of material for slitters'work, the reason given for the layoff of Bloodworthand Hickey clearly was a pretext.4 Both employeeshad provided satisfactory services. Nevertheless, 12days after they signed union cards, 2 days after theyattended a union meeting and a few hours after theywere observed talking with employee Beshears,5 anactive union supporter, both employees were laid off.In these circumstances, we find that Hickey and hishelper Bloodworth were laid off because of Respon-dent's desire to rid itself of suspected union support-ers.Employee Larry Crider was hired in January 1969,as a slitter operator. He obtained authorization cardsat a union meeting that he attended. In the weekpreceding his layoff, he solicited employees' supportfor the Union and obtained authorization cardsignatures from eight of them. General ManagerHenningsonwas in the area at the time thesesolicitations took place. These events occurred aboutthe time the Union filed a petition for an election onMarch 19, 1969. On March 23, Crider attended aunion meeting at the Textile Workers hall. When hewent to work the following day he was told byForeman Brantley that he was being laid off becausethey were "cutting back." As indicated above, at thattime tape was waiting to be slit and the operators wereunable to keep up with the work then available. Thecalender machines that produce tape for slitting wereworking full time and there was no reduction in thework going to the slitters.Under these circumstances, we find that Respon-dent's asserted reason for laying off Crider to bepretextual, and that Respondent's real reason was torid itself of a union organizer thereby discouragingunion activity.Employees Melvin Morber and Ambrose Beshearswere hired in May and June 1968. In October 1968,4Contraryto our dissenting colleague,Respondent did not defend itsaction with regard to the layoffs on grounds that a cutback was necessaryas a result of a reduction in sales and a shortage of raw materials For, theonly evidence elicited concerning specific reasons for thelayoffofBloodworth,Hickey and the March layoff,discussedinfra,ofCrider,Beshears,and the transfer of Morber, was their own testimony as to whattheyweretoldbyRespondent and not testimony of Respondent'srepresentativesRespondent'srepresentativesdidnotgivespecifictestimony on this matter.The record shows that at the hearings held inCase 14-CA-491I, prior tothe issuance of the complaint concerning theabove-named employees,Respondent's representatives gave testimony indefense of the 8(a)(3) allegations involving employeesMcAnelly,Pedigo,323Beshears received three authorization cards fromemployee McAnelly and was told to sign one card andpass out the other cards. Later that day without sayinga word Foreman Maes removed them fromBeshearspocket.Maes then went over to talk to Vice PresidentPerri.The next day, Personnel Director MildredLacey warned Beshears against soliciting for theUnion and told him that Respondent had rid itself oftwo other employees who were passing out authoriza-tion cards and that hisnamewas mentioned.About the same time Foreman Maes caught Morberwith an authorization card and removed it from hispossession. The next day Maes told Morber that theemployees would have difficulty in getting the Unionand that Beshears had better watch out or he wouldnot be around much longer. Maes further told Morberthat he was going to watch both of them. As set outabove,Maes did keep them under surveillance. Infact,Maes indicated to employee Bundren in Febru-ary that Beshears and Morber were responsible for the"law suit" against Respondent.On March 7, 1969, Beshears and Morber testified insupport of the allegations in the original and firstamended complaint. After the initial hearing, Besh-ears continued his activity of soliciting support for theUnion. He attended all union meetings. In fact heacted as a liaison between the Union and employeesby keeping them informed of when such meetingswould be held. On March 23, Beshears attended aunion meeting and was laid off the following day. Hedid not testify as to why he was laid off. On the sameday,Morber was transferred to Jackson CountyWoodworks. Morber testified that upon asking whyhe was being transferred, Maes replied "it was eitherthat or get laid off."On the basis of the foregoing, we are convinced thatRespondent laid off Beshears and transferred Morberfor antiunion reasons. Neither employee was given asatisfactory explanation by Respondent for the actiontaken.While it appears that Morber was not as activein the Union as Beshears, it is apparent thatRespondent identified both as being union support-ers.This is clearly demonstrated by the 8(a)(1)conduct that was directed against them by Respon-dent.Accordingly, we conclude that the layoff ofBeshears and the transfer of Morber were but part ofPulley,Barr,and Barnett. This included testimony that Respondent wasgenerally experiencing production problems with regard to the quality ofthe tape and that there were layoffs because of these problems.Subsequently,acomplaint issuedinCase 14-CA-5070 and wasconsolidatedwith Case l4-CA-491 I Thiscomplaint alleged,inter alia,thediscriminatory layoffof Bloodworth,Hickey, Crider,Beshears and thediscriminatory transfer of Morber.At the hearing on this complaint, thesupervisorsof these employees did not testify although Maes and Handhad testifiedat the earlier unfair labor practice proceeding.Perri andHenningson,however,were again called as witnesses but did not testify asto whythese employees were terminated5Beshears testified that he was talking toboth Hickey andBloodworth 324DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent'sunremitting effort to rid itself one byone of the union supporters at National Tape.5.The Trial Examiner found that the strike whichcommencedon March 26, 1969, and terminated onMay 21, 1969, was an economic rather than an unfairlabor practice strike. In so holding, the Trial Examin-er relied on the following facts. On the morning ofMarch 26, 1969,a union meetingwas held. A majorityof the employees present at that meeting were thoseemployees who were laid off on March 24. Afterairing theplight of the laid off employees, a vote wastaken in which the employees decided to take strikeaction.Later thatsameday, picket lines wereestablished. Certain employees who did not attend thestrike meetingand were unfamiliar with the cause ofthe strike nevertheless refused to cross the picket line.The Trial Examiner was of the view that the strike wascaused by the recent March 24 layoff and since hedismissedthe 8(a)(3) allegations with respect to thoselaid off employees he concluded that the strike wasnot an unfair labor practice strike, but rather aneconomic strike.The General Counsel and Charging Party exceptedto this finding.We find merit in this exception.Having found, contrary to the Trial Examiner, that onMay 24 Respondent discriminatorily laid off employ-ees Beshearsand Crider and discriminatorily trans-ferred Morber, we also find that the strike which wastriggeredby such discriminatory action was an unfairlabor practice strike rather than an economic strike asfound by the Trial Examiner.We further find that while the strike was triggeredby the March 24 discriminatory layoffs and transfer itwas alsoprovoked by earlier unfair labor practicescommitted by the Respondent. As found herein,Respondent from the beginning of the Union'sorganizingcampaign interfered with, restrained, andcoerced its employees in violation of their Section 7rights.Respondent not onlyengagedin unlawfulinterrogation, surveillance, and threats, but alsosought to rid itself of union supporters by layoffs,discharges,and transfers. On March 19, the Unionfiled a petition for an election and on March 23 held ameetingto discuss the pending petition. Employees inattendanceat that meeting expressed their concernoverRespondent's conduct. They discussed theseparationof employees and stated their belief thatemployees who attended unionmeetingswere select-ed for layoff or discharge. They asked UnionRepresentativeFord why it had taken so long to getan election,what had become of the unfair laborpractice charges that were filed for the employees whowerelaid off, and why Respondent continued towatch and harass them on union activities.On March 24, Respondent laid off several employ-ees includingBeshears,Crider and transferred Mor-ber. Some of the very same employees who wereprotesting, on March 23, the earlier layoffs now foundthemselves laid off. As a result thereof, the employeesagain met on March 26 and discussed the continuinglayoff and transfer of union supporters and decided tostrike.The discussion at that meeting, however, wasnot confined to just the recent terminations. Certainunfair labor practices that preceded the March 24layoff were also discussed at that meeting. Thus, therecord discloses that the February 25 discriminatorylayoffs of employees Gurley, Hickey, and Bloodworthwere a subject of discussion. Also, employeeBeshearstestified that he stated at the March 26 meeting thatRespondent seems to be laying off union card signersand keeping those who had not signed cards. He alsotold the employees at the meeting that Respondenthad taken union cards out of his pocket at the plantand warned him if he signed any union cards hewould be discharged. According to Union Represent-ative Ford, the employees expressed the opinion thattheway thingsweregoing none of the unionsupporters would be left at the time of the election andalso expressed dissatisfaction with the progress madein resolving the earlier unfair labor practices. Afterthe strike commenced on March 26, Respondentcontinued its unlawful conduct by threatening strikerswith bodily harm and discharge.The strike was terminated on May 21, 1969, onwhich date a letter was addressed to the Respondentby the Union. The letter contained an unconditionaloffer on behalf of the striking employees to return towork. After receiving the letter, Respondent sent aletter dated May 28, to the strikers directing them tocome to the plantand statewhether they wereavailable for rehire.6 Most of the strikers responded tothis letter, but were not immediately reinstated. Later,some of the strikers were recalled to work. On June 20,a representation election was held with the challengedballots sufficient in number to affect the results of theelection. Objections to the election were filed by theTextileWorkers Union. However, on July 28, Res-pondent's plant burned down which rendered unfeas-ible further operations.On these facts, we find that the strike was provokedby Respondent's overall unfair labor practices thatwere part of a deliberate effort that began in October1968 to eradicate union activityamong itsemployees.If the employees had not taken into considerationRespondent'searlierunfairlabor practices, theMarch 24 separations might have passed withoutincident. However, the record demonstrates that theemployees were well aware of Respondent's previous9 Respondent had hired replacements to fill the job vacancies createdby thestrike. NATIONALTAPE CORPORATIONunlawful conduct. TheMarch 24 terminations,including the discriminatory layoff of employeesBeshears and Crider and the discriminatory transferof Morber, were, so to speak, the trigger for the strikebecause of Respondent's overall unfair labor prac-tices.Accordingly, as this was an unfair labor practicestrike,Respondent violated Section 8(a)(1) and (3) ofthe Act by not recalling the strikers at the time theymade their unconditional offer to return to work.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.We have found that Respondent discriminatorilylaid off Martell McAnelly, Kenneth C. Pedigo, LillianBarr,and Thelma Pulley on October 23, 1968;discriminatorily discharged FreelyR. Barnett onNovember 23, 1968, and Lillian Barr on January 23,1968, after reinstating her from the earlier discrimina-tory layoff on November 11, 1968; discriminatorilylaid off Ruth Gurley, Marvin Hickey, and DonaldBloodworth on February 25, 1969; and discriminato-rily laid off AmbroseBeshears,Larry Crider, andunlawfully transferred Melvin Morber on March 24,1969.We shall therefore order that the Respondentremedy such unlawful conduct by making theseemployees whole for any loss of earnings they mayhave suffered as a result of the discrimination againstthem in the following manner.DiscriminateesMcAnelly, Pedigo, Barnett, Barr,Gurley, Bloodworth, Hickey, Beshears,7 and Morber8were not offered reinstatement to their former orsubstantially equivalent positionswithout loss ofseniority or other rights and privileges. We shall orderthe Respondent to make these employees whole fromthe dates of their discrimination to the dates on whichtheir jobs would have normally ceased by reason ofRespondent's termination of the Herrin, Illinois,operation. The Trial Examiner found that discrimina-tee Pulley received an offer to return to work onJanuary 27, 1969. We shall order the Respondent tomake her whole from October 23, 1968, the date ofdiscrimination, to January 27, 1969, the date of theRespondent's offer of reinstatement. DiscriminateeCrider was reinstated by Respondent during the week7On March 29, Beshears received a telegram stating "please report towork at NationalTape Corp.at 3 p in. today."We do not consider this tobe a validoffer ofreinstatement to an 8(aX3)sOn March27,Morber talked byphone to supervisor Brantley. Heasked if they needed help at National Tape and was told"Yes, come onover " Thenext morning he went to NationalTape to reportfor work buton arriving there found that a picket line had been set up He had notpreviouslyknown of the picketing but upon seeing the picket line refusedto cross and in fact engaged in picketing on thatday Onthe same day, hereceived a telegram stating"Please reporttoday3/28/69 at National Tapeon yourregular scheduled shift if notyou willbe permanently replaced "325ending August 16, 1969. We shall order the Respon-dent to make him whole from the date of hisdiscrimination to the date of his reinstatement.We have also found that the strike which com-menced on March 26, 1969, was caused by Respon-dent's unfair labor practices and was therefore anunfair labor practice strike; that on May 21, 1969, theUnion, on behalf of the striking employees, made anunconditional offer to return to work; that Respon-dent did not immediately reinstate the strikers; andthat Respondent thereafter did reinstate some but notallof the strikers.Accordingly,we shall orderRespondent to make whole the unfair labor practicestrikers for any loss of pay they may have suffered byreason of Respondent's failure to reinstate them bythe payment to them of a sum of money equal to theamount they would have earned in wages during theperiod from May 21, 1969, to the dates they werereinstated or offered reinstatement, as the case maybe, or if neither, then the dates on which their jobswould have normally ceased by reason of Respon-dent's termination of the Herrin, Illinois, operation.We shall leave for determination during the compli-ance stage of this proceeding Respondent's backpayliability, if any, to each of the individuals alleged to beunfair labor practice strikers and, where liable, thediscriminatory period for each with regard to thecomputation of such backpay.The employees covered by this section of theDecision shall be made whole in accordance with theformula approved inF.W.Woolworth Company,90NLRB 289, with interest thereon computed in themanner and amount prescribed inIsisPlumbing &Heating Co.,138 NLRB 716.We agree with the Trial Examiner that a reinstate-ment order need not be required under the circum-stances of this case. The record shows that the plantburned down on July 28, 1969. The Respondentattempted without success to acquire other facilities intheHerrin, Illinois, area so as to continue itsoperations. The Respondent then purchased a plantinWoodbine, New Jersey, and moved the Herrinfacilities there.At the time of the hearing, the NewJersey plant was about to go into production andGeneralManager Henningson was to move toWoodbine, New Jersey. The General Counsel has notrequested reinstatement at the New Jersey plant nor isRespondentmade no attempt to assure Mother thatthisofferofreinstatement to his regular shift would be to his former or a substantiallyequivalent position without prejudice to his seniority and other rights andprivilegeswhich he mayhave enjoyed at the timeof the discriminatorytransfer.Moreover,even if the offer were considered valid in theserespects, we would still findit tobe inadequateby its ownterms since itwas limited timewise to an unreasonably short period in that Morber wasrequired to accept such offer on thevery dayitwasreceived by him.Under thesecircumstances,we do not consider the offer of reinstatementto be a valid one. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDthere evidence that Respondent plans to operate inthe foreseeable future in the Herrin area. In thesecircumstances, we find no basis for fashioning areinstatement order at Herrin where no plant is inexistence and no future operations are contemplated.We shall, however, order Respondent to mail a copyof the notice herein, after the notice is signed byRespondent's representative, to each of the formeremployees of the Respondent's Herrin plant who wereemployed during the time the unfair labor practiceswere committed.THE CHALLENGED BALLOTS AND OBJECTIONS INCASE 14-RC-6163For the reasons stated by the Trial Examiner, wewould find that, in the circumstances of this case, thepolicies of the Act would not be effectuated byresolution of the question concerning representation.ADDITIONAL CONCLUSIONS OF LAWAmend Conclusion of Law number 3 in the TrialExaminer's Decision to read as follows:3.By laying off employees Martell McAnelly,Kenneth C. Pedigo, Thelma Pulley, Lillian Barr, onOctober 23, 1968; by discharging Freely Barnett onNovember 23, 1968; by laying off Ruth Gurley,Marvin Hickey, and Donald Bloodworth on February25, 1969; and by laying off employees AmbroseBeshears,LarryCrider and transferringMelvinMorber on March 24, 1969; Respondent engaged indiscrimination to discourage membership in theUnion, thereby engaging in unfair labor practicesproscribed by Section 8(a)(3) and (1) of the Act.Add the following two paragraphs after Conclusionof Law number 3 in the Trial Examiner's Decision, asamended above, and renumber subsequent Conclu-sions of Law accordingly:4.The strike in which Respondent's employeesengaged beginning on March 26, 1969, was an unfairlabor practice strike.5.By refusing to immediately reinstate the unfairlabor practice strikers who applied for reinstatement,Respondent engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,NationalTape Corporation,Herrin,Illinois, itsofficers,agents, successors,and assigns, shall:1.Cease anddesist from:(a) Coercively interrogating any of its employees asto their union activities.(b) Telling employees they were not to talk aboutthe Union.(c)Taking authorization cards away from employ-ees.(d)Warning employees not to sign union authoriza-tion cards.(e)Telling employees that they were being contin-ued in layoff status because they had signed unionauthorization cards.(f) Threatening employees with discharge.(g)Threatening employees with bodily harm forsupporting the Union.(h)Engaging in surveillance of employees' unionactivities.(i)Discharging, laying off, transferring, or otherwisediscriminating against employees because they sup-port and are active on behalf of the Union or anyother labor organization.(j) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist any labororganization, to bargain collectively through repre-sentativesof their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any or all such activities, except to theextent that such right is affected by the proviso toSection 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Make whole Martell McAnelly, Kenneth Pedi-go, Thelma Pulley, LillianBarr,Freely Barnett, RuthGurley,Marvin Hickey, Donald Bloodworth, Amb-rose Beshears, Larry Crider, and Melvin Morber, forany loss of pay which they may have suffered byreason of the Respondent's discrimination againstthem in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Make whole the unfair labor practice strikers forany loss of pay they may have suffered by reason ofthe Respondent's discrimination against them in themanner set forth in the section of this Decisionentitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of the Order.(d)Mail a copy of the attached notice marked"Appendix" 9 to each employee who was employeds In the event that this Order is enforced by a Judgment of a Unitedof the National LaborRelationsBoard" shall bechanged toread "PostedStates Court of Appeals, the words in the notice reading "Posted by OrderPursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcing NATIONAL TAPE CORPORATION327during the time the unfair labor practices werecommitted.(e)Notify the Regional Director for Region 14, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.-IT IS FURTHER ORDERED that all allegations of thecomplaint not specifically found to involve violationsof the Act be, and they hereby are, dismissed.CHAIRMAN MILLER,dissenting in part:Contrary to the majority, I would reverse the TrialExaminer only insofar as he failed to find that thestrike of March 26, 1969, was an unfair labor practicestrike 10 and that Respondent violated 8(a)(1) throughForemanMaes' threat to Morber and Beshears,through the impression of surveillance created byMaes in following employees Morber and Beshears,and through Vice President Perri's threat to Fallin.Idisagreewith the additional 8(a)(1) violationsfound by the majority. In my opinion, the statementbyMaes blaming Morber and Beshears for the"lawsuit" and Perri's comment to Crider, "Larrybaby, you're mine," though, perhaps intemperate anddemonstrating animus towards employee activity onbehalf of the Union, were vague and failed to fallwithin accepted standards for 8(a)(1) violations.For the reasons set forth below, I would also affirmtheTrialExaminer's dismissal of alleged 8(a)(3)violations relative to the discharge of Barr, the layoffof Hickey, Bloodworth, Crider, and Beshears, and thetransfer of Morber.Barr was terminated on January 23, 1969 becauseshe allegedly packed bad tape. Although at the time ofan earlier layoff in October 1968, Barr was thought byRespondent to have executed a card, she had not infact done so and at no time did she openly engage inany form of union activity. Further, the recordcontains no evidence suggesting that, as of the time ofher discharge, Respondent continued to believe thatshe was a union supporter. The Trial Examiner, indismissing, found "no credible evidence that . . . Barrwas discriminatorily discharged ..." The majorityreverses, concluding that the asserted ground for thedischarge was pretext. In doing so, the majority reliessolely upon rather vague testimony that employeeshad been instructed to pack second grade tape withfirstgrade tape.iiNonetheless, from Barr's owntestimony, it is clear that any such instructions wouldnot justify the packing job which led to her discharge.Thus, Barr's own opinion concerning the tape she wasaccused of packing was expressed as follows: ". . . atwo year old wouldn't pack that kind of tape."an Order of the NationalLaborRelations Board "10Myconclusion in this regard is based solely upon evidence showingthat the strike was provoked by Respondent's overall pattern of unfairlabor practices and employee dissatisfaction with the progress being madeFurthermore, while Barr initially testified that shedidn't know whether she packed that box, then deniedthat she had, on cross-examination she admitted shecouldn't be sure as to whether or not she had packedit. In thesecircumstances, includingBarr's admissionthatRespondent was troubled by quality controlproblems at the time of her discharge, it seems clearenough that the General Counsel has failed to castdoubt upon the valid causeassignedby Respondentfor the discharge, and that the Trial Examinercorrectly found that there was no credible evidencethatBarr was discharged for reasons other thanpacking low grade tape in first quality boxes.Also without merit is the majority's finding thatHickey and Bloodworth, a slitter operator and helper,respectively, were laid off for discriminatory reasons.The union activities of each were limited tosigningcards and attendingunion meetings.The majorityreverses the Trial Examiner'sdismissalon groundsthat the stated reason for the layoff was pretext. In soconcluding, they point to a statement by a low-levelsupervisor that the terminations were attributable to ashortage of materials. The majority finds this unsup-ported by the record in view of evidence showing thata supply of rubber and cloth was on hand at the timeof the layoff. At best, this evidence is inconclusive.Respondent defended its action on grounds that acutback was necessaryas a resultof a reduction insales,and that, due to a shortage of raw materials, aslitter operator and helper could be eliminated. I haveno quarrel with the majority's findings that tapemaking materials were available at the time of layoff.Respondent did not suspend slitting operations andtherefore some material was obviously on hand whenthe layoff occurred. The key question is how much?The availability of some material would hardly refuteRespondent's explanation that short supplies made itfeasible to dispense with the services of one slitteroperator and helper. Yet there is absolutely noindication in the record that would support a findingthat materials were on hand in such abundance as tojustifycontinued employment of these workers.Hickey himself testified that the quantity on hand atthe time of layoff could have been exhausted in lessthan a week.But asidefrom the General Counsel'sfailure to refute theassignedreason for the layoff,additional factors negatethe existenceof discrimina-tory motivation. Thus, the General Counsel concedesthat replacements were never hired to fill the jobs ofHickey and Bloodworth. Additionally, though theGeneral Counsel points to the fact that the layoffin efforts seeking to obtain a remedy through Board procedures11The record showsthat there were at least three or four differentqualities of tapesThe testimonyconcerning the instructions is vague anddoes not indicate that employees were licensed to pack the lowest gradetape with that of the highest quality 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowed shortly after Hickey and Bloodworth attend-ed a union meeting, the record also shows that five ofthe six remaining slitter operators and helpers alsoattended that meeting and were retained. I wouldaffirm the Trial Examiner's dismissal.The majority also reverses the Trial Examiner byfinding that Crider and Beshears were laid off andMorber transferred, all in violation of Section 8(a)(3).Idisagree. Each incident occurred contemporaneous-lywith the layoff of five additional employees. Thegroup layoff and transfer was explained by Respon-dent to have been dictated by a lack of orders andexcessive inventory. The record contains no evidenceto the contrary. Indeed, the Trial Examiner stated thatthe record contains ". . . no credible facts whicheither by inference or otherwise supporta prima faciecase for the General Counsel as it concerns the above-mentioned employees." Yet the majority finds Cn-der's layoff unlawful because production materialswere available and his department continued tooperate thereafter. In my opinion, these considera-tions are not inconsistent with Respondent's reasonfor the layoff and are plainly insufficient to supportreversal of the Trial Examiner. Nor can I agree withthe majority, that in the case of Beshears and Morber,theaction taken against them must have beenunlawful because they were the object of certain8(a)(1) conduct some 6 months previously. In myopinion, the majority has failed to establish validreasons for distinguishing Crider, Beshears, andMorber from the other five employees, which themajority concedes were lawfully terminated simulta-neously with, and for the same reasons, as the formergroup. Here again, I would affirm the Trial Examin-er's dismissal.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate any of ouremployees concerning their union activities.WE WILL NOT tell our employees that theycannot talk about the Union.WE WILL NOT take union authorization cardsaway from our employees.WE WILL NOT tell our employees not to signunion authorization cards.WE WILL NOT tell our employees that they werebeing continued in layoff status because they hadsigned union authorization cards.WE WILL NOT threaten our employees withdischarge.WE WILL NOT threaten our employees withbodily harm for supporting the union.WE WILL NOT engage in surveillance of ouremployees union activities.WE WILL NOT discharge, layoff, or transfer anyemployee because of his or her membership in, oractivity on behalf of, the Union or any other labororganization.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourrights under the National Labor Relations Act, asamended.WE WILL make whole Martell McAnelly, Ken-neth Pedigo, Thelma Pulley, Lillian Barr, FreelyBarnett,Ruth Gurley, Marvin Hickey, DonaldBloodworth, Ambrose Beshears, Larry Crider, andMelvin Morber, for any loss of pay they may havesuffered as a result of our discrimination againstthem, in the manner set forth in the section of thisDecision entitled "The Remedy."WE WILL make striking employees whole for anyloss of pay suffered by reason of our refusal toreinstate them in the manner set forth in thesection of this Decision entitled "The Remedy."NATIONAL TAPECORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis,Missouri 63102, Telephone314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASELOWELL GOERLICH, Trial Examiner: The original chargein Case 14-CA-4911 was filed by Textile Workers Union ofAmerica,AFL-CIO, herein referred to as the TextileUnion, on November 25, 1968, and served on Respondent,National Tape Corporation, by registered mail on or aboutthe same date. Complaint and Notice of Hearing was issuedon January 8, 1969; the first amended charge was filed andserved on February 12, 1969; and the amendment tocomplaint was issuedFebruary 12,1969. The amendedcomplaint charged that the Respondent had violatedSection 8(a)(1) of the National Labor Relations Act, asamended, herein referred to as the Act, by certain specific NATIONAL TAPE CORPORATION329acts of interrogation and threats all designed to dissuadeemployees from becoming or remaining members of theTextileUnion.Additionallyitwas allegedthat theemployer discriminatorily, in violation of Section 8(a)(3) oftheAct, laid off and failed to recall employees MartellMcAnelly,Kenneth Pedigo, Lillian Barr, and ThelmaPulley and discriminatorily discharged Freely R. Barnetton or about November 23, 1968. The Respondent filedtimely answer denying that it had engaged in or wasengaging in the unfair labor practices alleged.The case came on for hearing on March 6 and 7 and April21, 1969, at Herrin, Illinois. Each party was afforded a fullopportunity to be heard, to call, examine and cross-examine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions, and to file briefs.Thereafter on April 14, 1969, the Textile Union filed acharge in Case 14-CA-5070 which was served on theRespondent by registered mail on the same date. Acomplaint was issuedon May 19, 1969. The complaintalleged that the Respondent had violated Section 8(a)(1) ofthe Act by specific interrogations and threats, all designedtodissuade employees from becoming or remainingmembers of the Textile Union. Additionally, it was allegedthat the employer in violation of Section 8(a)(3) of the Actdiscriminatonly laid off or discharged Harvey Bloodworth,Marvin Hickey, and Ruth Gurley on February 25, 1969,discriminatorily laid off or discharged Ambrose Beshears,Ann Gartner, Jack Morgan, Jim Morgan, Ernie Williams,Larry Crider, and Alan Bundren on March 24, 1969, and onthe same date discnmmatonly transferred Melvin Morbertowork at a disadvantageous location where he wasrequired to perform more arduous work. It was furtheralleged that a strike of the Respondent's employeesoccurred on March 26, 1969, which was caused andprolongedby the Respondent's alleged unfair laborpractices.The Respondent, by timely answer, denied generally thatithad engaged or was engaging in the unfair labor practicesallegedbut admitted that a "group of Respondent'semployees refused to performservicesforRespondentsinceon or about March 26, 1969."Upon motion of the General Counsel Case 14-CA-5070was consolidated with Case 14-CA-4911 on May 23, 1969.On June 5, 1969, the Textile Union filed a charge in Case14-CA-5132 which was served by registered mail on theRespondent on the same date. A complaint was issued onJune 17, 1969. The complaint charged that the strike whichoccurred on March 26, 1969, was caused and prolonged bythe unfair practices referred to in Case 14-CA-4911 and14-CA-5070 and that the Respondent had, in violation ofSection 8(a)(3) of the Act, failed and refused to reinstate thestrikerswho offered unconditionally to return to work onMay 21, 1969.The Respondent filed timely answer, denying generallythat it had engaged in or was engaging in unfair laborpractices and alleging that the "Respondent has offeredjobs to the employees whenever replacement's employmentwith the Respondent has terminated or when new jobsbecame available."On motion of the General Counsel Case 14-CA-5132was consolidated with Cases14-CA-4911 and 14-CA-5070on June 20, 1969.On August 12, 1969,the Acting Regional Director forRegion 14 issued a supplemental decision and orderdirecting a hearing in Case 14-RC-6163.On August 22,1969,Case 14-RC-6163,on motion of the GeneralCounsel,was consolidatedwithCases14-CA-4911,14-CA-5070,and 14-CA-5132.The consolidated cases came on for hearing onSeptember22, 23,24, and 25 and November 12 and 13,1969, at Herrin,Illinois.Each party was afforded a fullopportunity to be heard,to call,examine and cross-examine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions,and to file briefs.Allbriefshave been carefully consideredby the TrialExaminer.Upon the whole record and upon his observation of thewitnesses the Trial Examiner makes the following:FINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF RESPONDENTRespondent is now,and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Delaware. At all timesmaterial herein Respondent has maintained its principaloffice and place of business at 895 Mamaroneck Avenue inthecityofMamaroneck and State of New York.Respondent maintained a plant in the Ordill area, Herrin,Illinois,where it is, and has been at all times materialherein, engaged in the manufacture, sale, and distributionof pressure-sensitive tape and related products.' The Ordillarea,Herrin, Illinois, plant is the only facility involved inthisproceeding.During the year ending December 31,1968, which period is representative of its operations duringall times material hereto,Respondent in the course andconduct of its business operations, purchased and caused tobe transported and delivered at its Ordill area, Herrin,Illinois, plant,paper and other goods and materials valuedin excess of $50,000 of which goods and materials valued inexcess of $50,000 were transported and delivered to saidplant directly from points located outside the State ofIllinois.The Trial Examinerfinds as isadmitted byRespondent that at all times material herein the Respon-dent was an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATIONSINVOLVEDTextileWorkers Union of America,AFL-CIO, andLocal No.347 International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America areand have been labor organizations within the meaning ofSection 2(5) of the Act.1The parties stipulated that on July 28, 1969,a fire occurred at theRespondent'sHerrinplantThe Herrin plant has been closed andoperations moved to Woodbine,New Jersey 330DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESCase 14-CA-4911The Factsthe same day Maes asked him whether he had a union card.Morber answered, "Yes." Maes requested the card. Morberdid not respond, whereupon Maes "politely took" the cardout of Morber's "shirt pocket," and walked over to whereBrantley, Henningson, and Perri were standing.9The next day Maes told Morber that the employees "weregoing to have one heck of a time getting the union, that itwould take more than 20 or 30, it would take close to 150 toget a union in there." Referring to Ambrose Beshears, Maessaid that "he'd better watch it or he wouldn't be aroundmuch longer."On October 23, the day after the union card activitydetailed above occurred, the alleged discriminatees MartellMcAnelly, Kenneth Pedigo, Lillian Barr, and ThelmaPulley were laid off.About 10 days after the layoffs Foreman Joseph Rizzo,Jr., told Barnett that the employer was "going to get somehelp next day or two," and further commented, "I foundout why that layoff was . . . it was on account of unionactivity, trying to get a union in here, and we don't want nounion in here right now. When we get ready for a union,... We got our own." Rizzo, Jr., added that the employerhad "fired two maintenance men."Rizzo, Jr., also asked Barnett whether employee Oglesbymentioned the Union to him. Alleged discriminateeBarnettwas discharged on November 23, 1968.Kenneth Pedigo was hiredas a maintenancewelder. Fourdays after he went to work his foreman, Maes, said to himthat "he'd appreciate [his] not talking to the union menbecause the company could not afford a union at the time."The next day after he had been given blank unionauthorization cardsMaes advised him that "there wasgoing to be a layoff" and that he was included. Maes saidthat he "didn't figure it would be long, not more than aweek and a half at the most." Maes added that "he'dappreciate it [if he] didn't take another job someplacebecause he really needed [him]." Pedigo telephoned Maesabout a week and a half after he was laid off and was told tocallback in about a week. About a week later Pedigoreached Henningson, by telephone; Henningson said thathe would contact Maes.Henningsonwas unable to reachMaes but talked to Perri. Perri informed him that Pedigo"definitely wasn't going to be called back."While in the employment of the Respondent Pedigoreceived no complaints about his work. On the Fridaybefore his layoff Maes asked Pedigo to take the midnightshift "because ... he knew that [Pedigo] was capable ofhandling it and he would have a man he could depend onthere."WhileMartellMcAnelly had been working for AllenIndustries,Foreman Maes asked him to take a job inmaintenance with the Respondent. At the time of his hireMaes told him he was looking for "qualified mechanics,maintenancemen" and that he knew McAnelly wasqualified because he had worked with him. McAnelly wasto have hersign itPulleypicked up thecardand placed it in her purse.5Uncontradictedand creditedtestimonyof Pedigo6 The uncontroverted and creditedtestimony of BeshearsrMildred Lacywas not calledfor testimony8The uncontrovertedand credited testimony of Beshears9The uncontrovertedand credited testimony of Morber.Richard L. Ford, International representative for theTextile Union, commenced union organizational activitiesamong the Respondent's employees around October 20,1968.About that time there were approximately 27employees on the Respondent's payroll.2 Ford met at theunion hall with Freely Barnett, one of the Respondent'semployees, and Larry Jackson, president of the Allenlocal.3Ford advised Barnett that the Union wouldundertake an organizational campaign if the employeeswere interested. Barnett signed a union authorization cardand was given about 25 or 30 blank cards by Ford. Fourdays later Barnett returned "approximately 8 or 10" cardsto Ford.Barnett carried the blank cards to the Respondent's plantwhere he gave blank cards to employee Martell McAnellyduring the lunch period at the clock alley. Barnett askedMcAnelly to solicit card signers. McAnelly later returnedfive signed cards to Barnett. Barnett distributed severalother cards, three of which were returned to him signed.On October 22, 1968, McAnelly distributed blank cardstoKenneth Pedigo, Ambrose Beshears, and ThelmaPulley.4 Pedigo, who had received three cards, handed onecard to "a guy by the name of Ernie" and another toRichard Bowlinger. The third card Pedigo signed andreturned to McAnelly the next day in the boilerroom.Around 3:30 p.m., on October 22, 1968, Foreman PaulMaes showed Pedigo a union card and asked him whetherhe had one.5 Pedigo falsely answered that he did not have acard. During this interrogation Vice President Mario Perri,General Manager W. R. Henningson, and Foreman RobertBrantley were in the vicinity.McAnelly "stuck three cards" in Beshears' shirt pocketand told him to sign one card and give the others to twoother employees. About 3:20 p.m., on the same day,Beshears was waiting for clock-out time; Foreman Maes"came up and took those union cards out of [Beshears']pocket" and joined Vice President Perri with whom heconversed." The next day Mildred Lacy, an admittedsupervisor,7 appeared in the boilerroom. She told Beshears,`just between me and you . . . you better not be signingcards or anything . . . we have got rid of the guys that waspassingout the union cards . . . your name wasmentioned."s A couple of days later, Beshears heard Maessay that "when the company got ready for a union, thatthey'd put one in." Maes added that "if he had anything todo with it, the union wasn't going to get in." On anotheroccasionMaes told Beshears that he could not talk aboutthe Union.When employee Melvin E. Morber received his card fromPedigo he placed it in his shirt pocket. Around 2:30 p.m. of2The Regional Director's Decision and Direction of Election in Case14-RC-6163 indicates that as of April 14, 1969, the unit averaged 55employees in size3 Jackson had contacted Barnett and had made an appointment for himwith Ford4McAnelly laid a card on Pulley's machine and said that he would like NATIONAL TAPECORPORATION331capable of performing setup work and had installedmachinery similar to that in use at the Respondent's plant.McAnelly's job was filled by Gary Jackson on November5 and Pedigo's job was filled by Harold Flambrough onNovember 4. According to Henningson, Pedigo andMcAnelly were not recalled because Maes found someone"whom he felt was more competent for the job. toWhen asked, Maes testified that he did not know whyMcAnelly and Pedigo were not recalled. He said that hehad not considered them for recall." According to Maes,the work "started toincreaseagain and [the Respondent]decided [itwould] put more men on again." Maesexplained that Flambrough and Jackson were "just twogentlementhat came looking for jobs and [he] interviewedthem."At the time of their interview he did "notparticularly" consider Pedigo and McAnelly. He said it hadnot entered his mind to recall them. At the time Maes saidhe was "looking for newer talent or different types oflaborers, workers," Flambrough was "more of an electn-cian" and Jackson "had a lot of experience as a setup man."On January 8, 1969, the complaint in Case 14--CA-4911was issued and served on the Respondent. Thereafter, inthe latter part of January, both McAnelly and Pedigo wereinstructed by the Respondent to report to the JacksonCounty Woodworks.12 They appeared at the Respondent'sestablishment February 3 where they sat for about 45minutesafterwhich they called Amo Hands, one of thesupervisors.Maes appeared and told them he had nothingfor them. In that Perri was out of town, he said that hewould have to wait until morning to talk to him. He toldPedigo and McAnelly to go home. That evening someonecalled and directed Pedigo and McAnelly to report to theJackson County Woodworks at 7:30 a.m. Both employeesreported for work. Their jobs at the Jackson CountyWoodworks plant involved generally heavy work. Theyhandled rough lumber and moved sawdust, rolled logs andbuilt skids. In addition, they did "general flunky work"around the mill. They worked in two large buildings madeout of tin and rough lumber, which were opened andunheated except for wood stoves. For protection against thecold employees wore insulated clothing. At the Respon-dent's plant Pedigo and McAnelly worked inside a heatedbuilding.They oiled the mills several times nightly andchanged scrapers and rollers on calendars; the rollersweighed about 50 pounds. They also tended the boilerwhich required the filling of an automatic feed and theremoval of clinkers.While Pedigo and McAnelly were working at the JacksonCounty Woodworks they were carved on the Respondent'spayroll and were paid the same rate of pay they had beenreceiving in the maintenance department on the Respon-dent's payroll.13Thelma Pulley and Lillian Barr were classified as packersand rewinders. On October 23, 1968, Henmngson advisedBarr and Pulley that "due to difficulties" they were beinglaid off. Pulley telephoned Mildred Lacyseveral times toascertainifand when she would be called back foremployment. On one occasion about 3 weeks after herlayoff,Lacy told Pulley that she had "bad news' for her.She informed Pulley that somebody told Perri that she hadsigned "a union card." She added that she had been unableto convince Perri that Pulley had not signed a card and thatPerri was not going to call her or Lillian Barr back. Pulleyagain called Lacy later in the day and requested the identityof the person who had told Perri she hadsigned a unioncard. Lacy gaveher a name.Pulley replied that she did notknow the man; she said that she would like to talk to himand face the man who said that she had signed a union cardbecause she was not guilty. Thereafter Pulley went to theplant and askedto seePerri.Lacy after contacting Perrireported that he was too busy to talk to Pulley, that thequota was full, and that he could not call her back.14 Pulleywas offered reemployment on January 27, 1969, but did notreturn. Judy Baldwin had been hired as a rewinder onNovember 11, 1968.LillianBarr,who had been laid off on the same day asPulley, had been contacted by Lacy a few days before herlayoff.Lacy asked her whether she had been approachedabout the Union. Barr answered, "No." Lacy respondedthat Barr would be contacted and that there were cards inthe other building. She asked Barr not to sign a card. Lacyadded that "they had a union of their own to come in whenthey got in full production." That evening a union card waslaid on Barr's table by another employee.During her layoffBarr also calledLacy to ascertain if andwhen she would return to work. On one occasion Lacyinformed her that Maes had said that she and ThelmaPulley had signed union cards. Barr denied the accusationand said that she was "going to do something about it." Shesaid that she would contact the Labor Board and that shehad a friend in the Herrin Chamber of Commerce. She saidthat she was going to see what they could do about it forher. Lacy told Barr to wait a few days in that Pem was inNew York. She said that when he came back Monday shewould talk to him again.15 Barr wasrecalled on November11, 1968. Thereafter she was discharged on January 23,1969,forunsatisfactory services by Paul Shalita, amanagement representative who visited the plant about10Maes testified that he had never told anyone "that there was a reasonwhy Mr Pedigo and Mr. McAnelly were not recalled "11Henningson testified that the employer's practice in regard torecalling laid off employees was,As the Jobs for them open up we wouldbring them back that they were qualified for"12Perri described the relationship between the Respondent and theJackson County Woodworks as followsA The relation is they helped us install, put the building intoshape There was a period where we had to establish payroll in thisarea,and they would, at that time they would assume theresponsibility until suchtimewe were able to set up our ownQ So that they paid your employees, and you reimbursed them9AYesTherewas a cross-lining, a mutual understandingbetween the two companiesQ Do they still do some work for you9A YesQ Pallets, and skids, and that sort of thing9A YesQ Haveyou employedpeople at their facilities and paid them onthe NationalTape checksor withthe NationalTapechecks')A Yes, we have11The TrialExaminer is of the opinion that theworkat the JacksonLumberWoodworks was not substantially equivalent to the workperformed by these employees at the Respondent'splant Such work wasmore arduous and required a greater exposure to inclement weatherMoreover the JacksonCountyWoodworks' jobs did notafford theutilization of the employees'skills to the same extent as did their Jobs atthe Respondent's plant14Theuncontradicted and credited testimony of Pulley15The uncontroverted and credited testimony of Barr 332DECISIONSOF NATIONALLABOR RELATIONS BOARDevery 2 weeks. Shalita opened a box of tape packed by Barrand found first-rate tape packed with second-rate tape. Hedirected Barr's immediate discharge.FreelyR. Barnett,a mill operator, was discharged onNovember 23, 1968, by Foreman Joseph Rizzo, Jr., for"unsatisfactory work." According to Rizzo, Barnett hadbeen a good worker and he had discussed with him thepossibility of advancement. The basis for his dischargeexplained by Rizzo was "that he had one man working withhim at the time and he was making the man do most of thework." Prior toBarnett'sdischargeRizzo had beenhospitalized and had been released around November 18.At the time of Barnett's discharge Rizzo was not workingbut did visit the plant for several hours a day. Rizzotestified that the day before he discharged Barnett "the manthat was working with him complained about him." Rizzocould not remember the name of this employee who nolonger works for the Company. Rizzo was asked whether hetook the matter up with Barnett. He answered, "I didn't seehim. I saw him but I didn't take it up with him at all. I justsent him a telegramon that certain day that specified."Rizzo also testified that he had not observed Barnett's workbefore he discharged him. Pem and Henningson approvedthe discharge.Thereafter Barnett was notified by the Respondent toreport to work on January 27, 1969, at 3 o'clock. Hereported for work and worked that day and the followingday. On the following day Rizzo came to him and told himthat when he had finished his shift he was to report the nextmorning at7 o'clock at Jackson County Woodworks northof Murphysboro. Barnett replied that he could not make itand "besides [he] was hired out for National Tape as a milloperator and not for Jackson County Woodwork." Rizzodid not tell Barnett in detail what kind of a job he wouldhave at the Jackson County Woodworks. He said it was"justwoodworking, carpentering, and stuff like that."Barnett told him he wasn't a carpenter. The plant was about30 miles from Barnett's home; National Tape was about 8miles.Barnett did not report for work at the JacksonCounty Woodworks.isConclusions and Reasons ThereforFirst:The Violations of Section 8(a)(1) of the ActIn the light of the entire record and in the context usedthe Trial Examiner finds:1.The Respondent, by Foreman Paul Maes' interroga-tion of employee Pedigo on October 22, 1968, as to whetherhe had a union card, interfered with, restrained, andcoerced employees in the exercise of the rights guaranteedby Section 7 of the Act.172.The Respondent, by Foreman Maes' removal ofblank union cards from employee Beshears' pocketinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section7 of the Act.3.The Respondent, by Mildred Lacy's remark toemployee Beshears, to wit, "You better not be signing cards... we have got rid of guys that were passing out unioncards," threatened Beshears with reprisal for union activityand thereby Respondent violated Section 8(a)(1) of the Act.4.The Respondent, by Foreman Maes' statement toemployeeBeshearsthat he could not talk about the Union,interfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section7 of the Act.5.The Respondent, by Maes' interrogation of Morberas to whether he had a union card and his removal of aunion card from Morber's pocket, interfered with, re-strained, and coerced employees in the rights guaranteed bySection 7 of the Act.6.The Respondent, by Mildred Lacy's interrogation ofemployee Barr as to whether she had been approached bythe Union and her request that Barr not sign a union card,interfered with, restrained, and coerced employees in therights guaranteed by Section 7 of the Act.7.In that Rizzo's statements to Barnett constituted athreat that employees would be discharged for unionactivity,by these statements the Respondent interferedwith, restrained, and coerced employees in the rightsguaranteed by Section 7 of the Act.8.The Respondent, by Rizzo's interrogation of Barnettinrespect to employee Oglesby's union connections,interfered with, restrained, and coerced employees in therights guaranteed by Section 7 of the Act.9.Lacy's statements to Barr and Pulley to the effect thatthey were being continued on layoff because of unionactivities interfered with, restrained, and coerced employ-ees in therights guaranteed by Section 7 of the Act.Second:The discharge of Kenneth Pedigo and MartellMcAnelly.On October 23, 1968, the Respondent"got rid of the guysthat were passing out union cards." Kenneth Pedigo hadpassed cards to several employees and had been coercivelyinterrogatedby ForemanMaes;McAnelly had passedcards to Pedigo and others. Thus Pedigo and McAnelly fitthe description of "guys that were passing out union cards."Moreover, they were the only "guys that were passing outunion cards" who were separated from employment onOctober 23.i8 That the Respondent intended to dischargePedigo and McAnelly is trenchant from their replacementsby employee Flambrough on November 4 and employeeJackson on November 5, although Pedigo and McAnellywere considered as competent employees. Such replace-ments reflect the pretextual nature of the Respondent'sconduct since Maes' respect for the qualifications of theseemployees was such that he had asked McAnelly to leaveAllen Industries to work for the Respondent and hadindicated to Pedigo that he should not take a job elsewhereduring his layoff. With this in mind, it is obvious why Maeswas unable to explain why McAnelly and Pedigo were notrecalled. IncrediblyMaes testified that their recall had notentered his mind. From these facts, as well as from thoserevealed in the record as a whole, the motive of theRespondent to discourage membership in a labor organiza-i6The Respondent advanced no reason for Barnett's transfer tothat such questioning was pursuant to the Employers legitimate businessJacksonCountyWoodworksinterestsCfWinchester Spinning Corporation,402 F.2d 299(C.A. 4).17The clear purpose of Maes' question was to aid the employer in the18Barnett,the only other employee who passed out cards, was notfurtherance of its antiunion campaign Pedigo's dissembling indicated anseparated from employment until November 23, 1968apprehension of reprisal.Moreover,the Respondent has shown no proof NATIONAL TAPE CORPORATION333tion is unmistakable.Accordingly,the Trial Examiner findsthat the"realmotive"19of the Respondent was todiscourage membership in a labor organization and that bythe Respondent's termination of the employment of PedigoandMcAnelly on October 23, 1968,theRespondentviolated Section 8(a)(1) and(3) of the Act.Third:The discharges of Thelma Pulley and Lillian BarrThe record is clear that Thelma Pulley and Lillian Barrwere not returned to employment after their layoffs becausetheRespondent believed they were union card signers.Since the Respondent'smotive,in this respect,was to barthem from employment because of suspected unionactivities,their initial layoffs, in view of their timing and theRespondent's union animus,may not be disassociated fromthe same motive.Nor does the credible record gainsay thisconclusion.Thus the TrialExaminer is convinced that the"realmotive"behind their separations from employmentwas their suspected union activity and that their separationsfrom employment,and the reasons therefor revealed to theemployees,discouraged membership in a labor organiza-tion.Nor is it essential to such finding that the Respondentbe correct in its belief that the employees were union cardsigners since the employer intended that its action taken inrespect to these employees discourage employees fromunion affection.Cf.N.L.R.B. v. PiezoManufacturingCorporation,290 F.2d 455 (C.A. 2). Accordingly,the TrialExaminer finds thatby Pulleyand Barr's separations fromemployment the Respondent violated Section 8(a)(1) and(3) of the Act.Fourth:The discharge of Freely R. BarnettBarnett was the employee instigator of the union cardsolicitations on the Respondent's premises.Direct proof ofthe Respondent'sknowledge of Barnett's role as a unionactivist is not essential since the Respondent's knowledge ofBarnett's union activity may be properly inferred from thesmall size of the Respondent's complement of employees.East Bay Rambler,Inc.,168 NLRBNo. 143;Quest-ShonMark BrassiereCo., Inc.,80 NLRB 1149, 1150,enfd. 185F.2d 285(C.A.2); American Grinding & Machine Co.,150NLRB1357, 1358;Angwell CurtainCompany, Inc. v.N.L.R.B.,192 F.2d 899,903 (C.A. 7). Such inference drawssupport from the employer's interrogations directed towardeliciting information in respect to union activities. Moreo-ver, the circumstances themselves under which Barnett wasdischarged lend support to the inference that the employerknew of his union connection and that the employerdischarged him to discourage employees from unionadherence.Factors in this respect are(1) the abruptness ofis "the'realmotive'of the employerin an alleged8(a)(3) violationisdecisive" N.L R.B. v. Brown Food Store,380 U.S. 278, 287 "It isthe 'true purpose'or 'real motive'in hiring or firingthatconstitutes thetest." Local 357,InternationalBrotherhood of Teamsters [Los Angeles-SeattleMotor Express] v N L.R B,365 U S 667, 67520The Court of Appeals for the Ninth Circuit stated inShattuck DennMining Corporation v. N L R B,362 F 2d 466 (C A 9)If [he] trier of fact.finds that [the) stated motive for adischarge is false,he can infer that thereisanothermotive and caninferthat the motiveisonethat the employerdesires to conceal, anunlawful motive,at least where [as in this case]the surrounding factstend toreinforce that inference.2i InN L R B v Melrose ProcessingCo, 351 F 2d 693 (C.A. 8), thecourt opined.Ifonecan show that every other alternative except the factBarnett's discharge, (2) his satisfactory work record, and (3)the implausibility of thereasons givenfor his discharge.20According to Rizzo, Jr., Barnett was summarily dischargedupon the complaint of Barnett's helper without his personalobservation of Barnett's alleged unsatisfactory work or adiscussion with him about it. While Rizzo, Jr., advancedthis cause for Barnett's discharge, his demeanor on thestand indicated that he did not expect anyone to believethat he so abruptly discharged a seemingly satisfactoryemployee upon the one complaint of his helper. The TrialExaminer is convinced that Rizzo, Jr., was concealing thetrue reason for Barnett's discharge and that Barnett, in fact,was discharged because of his union association and todiscouragemembership in a labor organization.21 Theassigned reason for Barnett's discharge was a pretexttailored to give color to an obvious discriminatory act. Byreason of the pretextual nature of Barnett's discharge theTrialExaminer finds that the "real motive" of theRespondent was to discourage membership in a labororganization and that by the discharge of Barnett on March25, 1968, the Respondent violated Section 8(a)(1) and (3) ofthe Act.22Case 14-CA-5070 and Case 14-CA-5132First:About the middle of January 1969 Lacy askedemployee Ann Gartner whether she had signed a unioncard.Gartner answered, "Well, I hear they are wanting aunion," to which Lacy responded, "Oh, my, let's don't talkunion, Ann." Later in the month Lacy again asked Gartnerwhether she had signed a card. When Gartner answered inthe negative, Lacy commented, "I'm glad you haven't, Ann,and don't sign them, we don't want to have no trouble." 23In the context of the Respondent's other coercive activity,Lacy's continued interrogation of employees about whetheror not they had signed union cards is coercive and violatesSection 8(a)(1) of the Act.Second:In January 1969 employee Linda Murphy wastold by Charles Will, a supervisor, that she "shouldn't talkabout the union at the plant" and that she should "neverenter it in [her] mind." Such limitation imposed uponemployee Murphy clearly violated Section 8(a)(1) of theAct.Third:When Bruce Smith applied for work at theRespondent's plant in the forepart of February 1969,Supervisor Charles Will asked him if he was in the Union.Smith answered, "No," to which Will responded, that "thatwas good, that he didn't want anybody in the union oranybody that would push for a union, the company wassought to be proved is not true,you indirectly prove that fact is true.By excluding every other reasonable hypothesis that fact is leftstanding alone as proved22While Barnett was recalled to work at the Respondent's plant onJanuary 27, 1969,as a mill operator;on January 28, 1969,he was directedto report to the Jackson County Woodworks. The Trial Examiner does notconsider the Respondent'sputative reinstatement of Barnett for such abrief tenure as a mill operator, followed almost immediately by his transfertomore arduous and unpleasant tasks at the Jackson County Woodworks,as satisfying the Respondent's obligation to offer him full reinstatement tohisformer or substantially equivalent position or to toll backpay.Moreover,in that the record is barren of any credible explanation forBarnett's transfer,itappears that the transfer was a continuation of theRespondent's prior discriminatory conduct.23The uncontroverted and credited testimony of Gartner. 334DECISIONS OF NATIONALLABOR RELATIONS BOARDyoung and he didn't feel they could stand a union right atthe time." A few days later Will told Smith, "We have menthat are pushing for a union, but one by one we are gettingrid of them."Smith was assigned by Will to check the bathroom toascertain who was writing union references on the walls andto keep his "ears open with the men" and report anythinghe heard about the Union. Will said the Respondent wouldterminate employees who were writing on the bathroomwalls. Smith quit on March 21, 1969, rather than make thereports.24The Trial Examiner finds that by Will's conduct detailedabove the Respondent interfered with, restrained, andcoerced employees in the rights guaranteed by Section 7 ofthe Act and thereby violated Section 8(a)(1) of the Act.Fourth:On February 25, 1969, Lacy approachedemployee Stephany Menkoski and said, "You didn't sign acard, did you." Menkoski falsely answered that she had notsigneda card.25 By such coercive interrogation theRespondent violated Section 8(a)(1) of the Act.Fifth:On February 23, 1969, a union meeting was held.Among Respondent's employees present were RuthGurley,Marvin Lee Hickey, Harvey Donald Bloodworth,Freely R. Barnett, and Ambrose Beshears. Gurley, Hickey,and Bloodworth were laid off on February 25, 1969. TheGeneral Counsel claims these layoffs were discriminatoryand were directly related to the employees' attendance atthe February 23 union meeting.Hickey was hired on October 20, 1968, as a slittingmachine operator. Bloodworth was hired as Hickey's helperon November 24, 1968. Both employees signed union cardsat the union meeting of February 13, 1969. When Hickeywas laid off he was told by Amo Hand that "they didn'thave the material to make the tape out of." Bloodworthremembered that Hand had said to him that "it was ashortage of material, cloth or something."Three slitters and three helpers worked on each shift. Ofthese slitters and helpers, in addition to Hickey andBloodworth,LarryCrider,Guy Gibbia, Jim Davis,Kenneth LeMasters, and Bobby Henson were present atthe union meeting of February 23. These employees werenot laid off. The jobs of Hickey and Bloodworth were notfilled.While the layoffs of Hickey and Bloodworth followingalmost immediately after they had attended a unionmeeting are of a suspicious nature in view of the employer'sunion animus, the Trial Examiner is of the opinion that theGeneral Counsel has not establisheda prima faciecase inregard to their layoffs,26 and that the allegations in thecomplaint involving Hickey and Bloodworth should bedismissed.Sixth.Ruth Gurley went to work for the RespondentJanuary 1, 1969, at the insistance of Mildred Lacy whoarranged it so that Gurley's son could be hired for the sameshift.Gurley was hired because she was an experiencedhand. Gurley worked as a rewinder and packer.Gurley attended the February 23 meeting of the Union atwhich she signed a union authorization card. On February25 Mildred Lacy came to Gurley's machine and asked her if24The uncontradicted and credited testimony of Smith25The uncontradicted and credited testimony of Menkoskishe had signed a union card. Gurley answered, "Yes, I did."Shortly thereafter Supervisor Amo Hand appeared and toldher she was laid off. Later she asked him the reason. "Hesaid they were talking, they were to move [her]machine... to the rehabilitation center." Gurley was operating arewinder on the day shift. Two rewinders were in operation.About a week previously Hand had informed Gurley thatsixmore rewind machines were to be added.Measurementsof her machine were taken in preparation for making theadditional machines.At the time of Gurley's layoff there were three girls whowere packing, a task which Gurley was qualified to do. Onehad worked for the employer less time than Gurley. Thereisno credible proof that the rewinder machine used byGurley was moved to the rehabilitationcenter.While working for the Respondent, Gurley's perform-ance was satisfactory. Perri had once told her that she wasdoing a "fine job." In fact Gurley had taught a packer whowas retained when Gurley was laid off. At the time ofGurley's layoff there was "tape waiting to be packed."On the basis of the foregoing facts and an examination ofthe record as a whole, the Trial Examiner finds that Lacy'sinterrogation of Gurley as to whether she had signed aunion card was coerciveinnatureand constituted aviolation of Section 8(a)(1) of the Act.In view of the Respondent's union animus, the satisfacto-ry character of Gurley'sservices,her experience anddesirability as an employee, and her senior seniority, theprecipitous nature of her layoff prior to the end of a payperiod and the adequate workload at the time of her layoff,the Trial Examiner is of the opinion that the abrupt layoffof Gurley was motivated by union considerations and wastouched off by Lacy'sascertainmentthatGurley hadsigned a union card. Moreover, there is no credible proofthat the reason for Gurley's layoff as related to her was thetrue reason. The Trial Examiner finds that the "realmotive" for the Respondent's layoff of Gurley was todiscourage membership in a labor organization. The TrialExaminer further finds that by the layoff of Gurley onFebruary 25, 1969, the Respondent violated Section8(a)(1)and (3) of the Act.Seventh:On March 19, 1969, the Union filed a petitionfor a representation election. A union meeting was held onMarch 23, 1969, at which, with others, AmbroseBeshears,Ann Gartner, Jack Eugene Morgan, James HaroldMorgan, Ernie Williams, Larry L. Crider, Alan Bundren,andMelvinMorber attended. On March 24, 1969,AmbroseBeshears,Ann Gartner, Jack Eugene Morgan,James Harold Morgan, Ernie Williams, Larry L. Crider,and Alan Bundren were laid off and Melvin Morber wastransferred to Jackson County Woodworks. The GeneralCounsel maintains that the layoffs of the above employeesand the transfer of Morber were discriminatory. In respectto these layoffs Jack Eugene Morgan testified that hereceiveda telegramin which he was informed that he waslaid off for lack of work. Later in the day he inquired ofMaes why he had been laid off. Maes said "that theycouldn't sell tape and they just couldn't keep that manymen employed." Maes told James Harold Morgan that26 SeeMallory Capacitor Company,A Divisionof P R Mallory & Co.,Inc,169 NLRB No 5 NATIONAL TAPE CORPORATION"they was having a cut back ... he didn't know the reason,they just told him they was having a cut back and told himhow many men to keep . . . he wasn't keeping them byseniority or anything, just job classification." Maes toldErnieWilliams that he was going to lay off seven. Criderwas told that "they was cutting back, and they had moretape out there than they could run, than the slitters wasrunning then, to keep up with ...."The Trial Examiner has carefully reviewed the entirerecord and finds no credible facts which either by inferenceor otherwise supporta prima faciecase for the GeneralCounsel as it concerns the above-mentioned employees.Accordingly the Trial Examiner recommends that theallegationin the complaint involving AmbroseBeshears,Ann Gartner, Jack Eugene Morgan, James HaroldMorgan,ErnieWilliams, Larry L. Crider, and MelvinMorber be dismissed.Eighth-At 9 a.m. on March 26, 1969, a group ofemployeesmet in a union meeting.The employees laid offonMarch 24 made up the majority of the employeespresent. Their plight was aired to the group and a strike,recommended by Union Representative Ford, was ap-proved by the group. Picket lines were established at theemployer's premises at 10 p.m. on the same date. Certainemployees who did not attend the March 26 meetingneverthelessrespected the picket line even though the causeof the strike was unknown to them. Employee witnessesadvanced diverse reasons for the strike. The real reason, asdisclosed by the record, was the protest against the layoff ofthe employees on March 24, 1969.27 Since the TrialExaminer has found that these layoffs were not unlawful, itfollows that the strike protesting such layoffs was not anunfair labor practice strike and that the strikers could havebeen replaced prior to the termination of the strike as theywere.Ninth:After the strike was commenced striking employ-ees ErnieWilliams, Alan Bundren, and James Morgan weresent telegramsdated April 1, 1969, as follows: "Report toyour regularly scheduled shift April 2, 1969 or you will bepermanently discharged." The General Counsel contendsthat thesetelegramssent by the Respondent were threats todischarge strikers if they did not give up their strike activityand return to work, and thus the Respondent violatedSection 8(a)(1)of the Act. Since it is clear that thesetelegrams coercively interfered with employees' rights toengage inunion activities guaranteed by Section 7 of theAct, the Respondent violated Section 8(a)(1) of the Act.Stewart Hog Ring Co., Inc.,131 NLRB 310, 339.Tenth:On May 19, 1969, in a union meeting, employeesvoted to terminate the strike. The strike was terminated onMay 21, 1969, on which date a letter was also addressed tothe employer by the Textile Union. The letter contained anunconditional offer on behalf of the striking employees toreturn to work immediately. Thereafter some of the strikerswere returned to work. Under theLaidlawdoctrine 28certainstrikerswere not recalled who, had theLaidlawdoctrine been applied, were eligible for employment in thatafterMay 21, 1969, there existed availablejobs vacated by27The General Counsel observes, "Thus it appears from the credibleevidence that the layoffs after the TWU meeting on March 23 were thetrigger for the strike" Counsel for the General Counsel's brief to the335striker replacements. Since the availability of suchjobs andthe placement of the strikers in available jobs will depend tosome extent on whether the Trial Examiner may be in errorin respect to the determination of the job rights of thealleged discriminatees, the Trial Examiner has made noresolution of the specific reinstatement status of eachstriker.The matter ofLaidlawisbest referred to thecompliance stage of these proceedings, at which time byreason of the final adjudication of the job rights of thealleged discriminatees an accurate and meaningful applica-tion of theLaidlawdoctrine can be effected.Eleventh:On June 20, 1969, a representation election wasconducted (see,infra).On July 28, 1969, a fire occurred attheRespondent'sHerrin,Illinois,establishmentwhichrenderedunfeasible further operations at such site.Operations of the Herrin plant are being continued by theRespondent in Woodbine, New Jersey.CONCLUSIONS OF LAW1.The Unions are labor organizations within themeaningof the Act.2.The Respondentis engagedin commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By unlawfully separating from employment MartellMcAnelly, Kenneth C. Pedigo, Thelma Alice Pulley, andLillianBarr on October 23, 1968, discharging Freely R.Barnett on November 23, 1968, and laying off Ruth Gurleyon February 25, 1969, the Respondent has engaged inunfair labor practices within themeaning ofSection 8(a)(3)and (1) of the Act.4.By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed them bySection 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ithavingbeen found that the Respondent unlawfullyseparatedMartellMcAnelly, Kenneth C. Pedigo, LillianBarr,and Thelma Alice Pulley on October 23, 1968,unlawfully discharged Freely R. Barnett on November 23,1968, and unlawfully laid off Ruth Gurley on February 25,1969, and thereby violated Section 8(a)(3) and (1) of theAct, it is recommended that the Respondent remedy suchunlawful conduct in accordance with Board policy,29 bymaking Martell McAnelly, Kenneth C. Pedigo, LillianTrial Examiner, p 3028The Laidlaw Corporation,171 NLRB No 75.29 SeeTheRushtonCompany,158 NLRB 1730, fn 2 336DECISIONS OF NATIONALLABOR RELATIONS BOARDBarr, Thelma Alice Pulley, Freely R. Barnett, and RuthGurley whole for anyloss of earnings30they may havesuffered as a result of the discrimination against them bythe payment to them of a sum of money equal to theamount they would have earned between the dates of theirdiscrimination and the dates31 on which their jobs wouldhave normally ceased by reason of the Respondent'stermination of its Herrin,Illinois,operations32 less their net30 In that by reason of the fire on July 28, 1969,and the lack of facilitiesin the Herrin area,itdoes not appear that the Respondent in theforeseeable future will again operate in the Herrin area and, in that theGeneral Counsel has not requested reinstatement for the discrimmatees attheRespondent'sNew Jersey plant,theTrialExaminer is notrecommending that the Respondent offer the discrimmatees reinstatementFurthermore,in view of these facts and the fact that there is no evidencethat any of the Respondent'sNew Jersey employees have been exposed totheRespondent'sunfair labor practices,theTrialExaminer is not, asrequested by the General Counsel, recommending that a notice be postedat the Respondent's New Jersey plant or mailed to the former employees ofthe Respondent'sHerrin plant.31Since there is no credible evidence that Lillian Louise Barr wasdiscriminatorily discharged in violation of Section 8(aX3) of the Act aftershe had been reemployed on November II, 1968, the Respondent'sbackpay liability as to Barr shall terminate on November 11, 1968.SinceThelma Louise Pulley on January 27, 1969, refused theRespondent's offer of the job she had filled when she was separated fromearnings during such period(Crossett Lumber Company, 8NLRB 440). Said backpay to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, together with interestthereon at the rate of 6 percent per annum.Isis Plumbing &Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.]employment,theRespondent'sbackpay liability as to Pulley shallterminateon January 27, 1969SinceMartellMcAnelly,Kenneth C Pedigo,FreelyR Barnett, andRuth Gurleywere not offered their former or substantially equivalentpositions,withoutprejudice to their seniority or other rights andpriviledges,theRespondent'sbackpay liability (lessnetearnings)continuedthroughout the backpayperiod for them32 In that the record reveals that each of the discriminateeswould nothave worked during theperiodof the strike(March 26, 1969, to May 21,1969) backpay liabilityis tolled during this period. However, since certainof these employees were not offered theirformer or substantiallyequivalent positions, withoutprejudice to their seniority or otherrights andprivilegesprior tothe strike(which the Respondent was obligated to do inorderto toll backpay), theLaidlawdoctrineisnotapplicable to themBeing discnmmateestheywere not subject to replacement during the stakeor at any othertime;they remained on the Respondent's payroll during theperiodof their discrimination as employees of the Respondent entitled tothe full rights and privileges of an employee